 



EXHIBIT 10.1
PROSIDION LIMITED
SERVICE CONTRACT
This Agreement sets out the particulars of the terms and conditions of your
employment with Prosidion Limited (hereafter referred to as “the Company”), of
Watlington Road, Oxford, OX4 6LT as required by law.

1   NAME: DR ANKER LUNDEMOSE   2   ROLE: CEO AND DIRECTOR OF THE COMPANY,
PRESIDENT OF (OSI) PROSIDION AND EXECUTIVE VICE PRESIDENT OF OSI
PHARMACEUTICALS, INC., PARENT COMPANY OF THE COMPANY.   2.1   Your role is chief
executive officer and director of the Company, President of (OSI) Prosidion, the
diabetes and obesity business unit of OSI Pharmaceuticals, Inc. (“OSIP”) the
parent company of the Company, and Executive Vice President of OSIP, pursuant to
which OSIP office, you shall serve on the Executive Management Committee of
OSIP.   3   LOCATION       Your normal place of work is at the Company’s offices
in Oxford, U.K., as set out above or such other location in the UK as the
Company may from time to time require. During the course of your employment you
may be required to work at other locations within the U.K. You may also be
required to travel in the U.K. or overseas as the Company may from time to time
require.   4   DATE OF COMMENCEMENT OF SERVICE CONTRACT: SEPTEMBER 20, 2005   5
  REMUNERATION   5.1   Your employment is on a salaried basis. Your base salary
is one hundred and seventy five thousand pounds (£175,000) per annum and will be
paid monthly in arrears. All payments are by credit transfer into your nominated
bank or building society account and will be equal to 1/12th of your annual
salary for each full month worked. You shall also receive a car allowance of
£1,200 per month.   5.2   Salary reviews will be carried out annually. Your
salary may (but will not necessarily) be increased with effect from the review
date. You will be notified in writing of any such change in salary.   5.3   In
addition to your base salary, for each year that you are employed with the
Company, you will be eligible to receive a bonus, determined and payable in
accordance with OSIP’s practices applicable to bonuses paid to its executives.
This bonus system is a discretionary annual performance-based incentive bonus
system, approved by OSIP’s Board, and is based upon a combination of personal
and corporate performance contributing to your maximum target.   5.4   The
Company shall reimburse you for all of your costs in relation to home telephone
expenses, cellular telephone expenses and home PC high-speed Internet connection
(ADSL) upon the submission of receipts in a timely manner.   5.5   The Company
will reimburse you, upon presentation of appropriate documentation, for all
reasonable costs incurred by you in connection with the preparation of your
annual UK tax return for the tax years 2004/ 2005 and 2005/2006.

 



--------------------------------------------------------------------------------



 



5.6   The Company will reimburse you upon presentation of appropriate
documentation, for all costs incurred by you in connection with the seeking of
legal and financial advice relating to your tax affairs as a consequence of
relocation to the UK, to a maximum sum of thirty thousand pounds (£30, 000).  
5.7   On each date that annual stock options are granted by OSIP to its
executive management group, so long as you then remain in the employ of the
Company or OSIP, OSIP will grant to you an option (an “Annual Option”) to
purchase a number of shares of Common Stock of OSIP to be determined by the
Compensation Committee of the Board of Directors of OSIP based upon your grade
level. The exercise price for each Annual Option will be the fair market value
per share of Common Stock on the date the Annual Option is granted and the other
terms and conditions of the Annual Option will be as set forth in the Plan and
Option Agreement accompanying such Annual Option. Notwithstanding the foregoing,
each Annual Option and any options to purchase shares of Common Stock of OSIP
granted as at the date hereof shall automatically vest and be fully exercisable
upon a Change of Control (as hereinafter defined).   6   RIGHT OF ABODE       It
is the Company’s policy to insist that all employees provide original
documentation proving that they have a right to work in the UK.   7   HOLIDAYS  
7.1   The holiday year will run from 1st April to 31st March of the following
year. In addition to normal bank and public holidays in England, you will be
entitled in every holiday year to thirty (30) working days paid holiday (and pro
rata to the period employed in every such year in which your service is for less
than the holiday year). This holiday entitlement is inclusive of your statutory
holiday entitlement under the Working Time Regulations 1998, which shall, in
each holiday year, be deemed to be taken first. The Company reserves the right
to require you to take holiday on certain days determined by the Company and it
is agreed that Regulation 15 of the Working Time Regulations 1998 is excluded.  
7.2   On termination of your employment you are required to take any unused
holiday entitlement during any period of notice unless notified to the contrary
(and in writing) by the Company. Only if you are unable to take your unused
entitlement because of the Company’s requirements of you during the notice
period, or to the extent, if any, that such unused entitlement exceeds your
period of notice, will a payment in lieu of such accrued but untaken holiday
entitlement be made. Deductions from sums due to you on termination of
employment will include a sum in respect of any day’s holiday you may have taken
in excess of your actual holiday entitlement on termination. A day’s pay for the
purposes of this clause means 1/260th of your annual salary.

 



--------------------------------------------------------------------------------



 



8   PENSION SCHEME       The Company is not contracted out of the State Earnings
Related Pension Scheme and all employees contribute at ordinary rates to the
National Insurance Scheme. The Company operates a group personal pension plan.
Eligibility to join the scheme is determined by the Company and eligible
employees may join the Scheme at the earliest opportunity following the month in
which they commence employment. During the term of your employment, the Company
will contribute twelve percent (12%) of your annual salary, on a pro rated
monthly basis, to such plan. You may, at your discretion, make additional
contributions to the plan, subject to statutory limits.   9   PRIVATE MEDICAL
INSURANCE       You are invited to join a free medical scheme and pay for
dependents to be included. The Company reserves the right to change the provider
and the scheme as necessary.   10   PERMANENT HEALTH INSURANCE       Subject to
you meeting the Insurers eligibility criteria, the Company will provide free
permanent health insurance of seventy five percent (75%) of salary for absences
over twenty-six (26) continuous weeks. The amount will be based on basic salary
at the time of becoming ill and will not be increased during payment. In
addition to your salary payments this benefit also covers your employer pension
contribution in place at the time of becoming ill.   11   LIFE ASSURANCE      
You will be provided with Life Assurance by the Company to the amount of four
(4) times your current salary at the time.   12   BENEFITS   12.1   If you are
absent from work due to sickness or injury, the Company will pay you your normal
remuneration, including benefits, for up to twenty-six (26) weeks in any
calendar year. Thereafter, you may be entitled to continued permanent health
insurance payment pursuant to Paragraph 10 or the Company may, in its
discretion, continue payment as above for such longer period as the Company may,
in its discretion, determine.   13   NOTICE   13.1   You are required to give
the Company, in writing, the following prior notice to terminate your employment
“without good reason” (as defined in paragraph 21.1(f)): three months   13.2  
The Company’s normal retirement age, when your employment will automatically
terminate, is 65 for both men and women.

 



--------------------------------------------------------------------------------



 



14   ADOPTION       Should you decide to adopt a child from a location outside
of the UK, you will notify the Company of the time period of the adoption
process, as soon as you are notified by the adoption authorities. Should this
adoption necessitate that you stay at the location of the adoption for a
prolonged period of time, you will be permitted to undertake the adoption
process from such location for a period of up to six (6) weeks (or such greater
period as is agreed with the Company) provided that you use reasonable
endeavours to perform your duties in the Company during such period.   15  
CONFIDENTIAL INFORMATION AND PUBLICATION       You undertake that you will not
without the prior consent in writing of the Company during the term of
employment by the Company or OSIP (as the case may be), or at any time after
termination of employment either make known or divulge in any manner whatsoever
(and will use reasonable endeavors to prevent disclosure of) any information
that you acquire by reason of your said employment not already generally
available to the public (“Confidential Information”), concerning:

  (a)   any technical secrets, confidential research work, technical processes,
formulae, inventions, patents,     (b)   any transactions, finances or business
affairs of the Company or OSIP, associated companies or of customers of the said
Company of OSIP or companies.

    All notes, memoranda, records, papers, documents, correspondence, writings,
drawings, plans, designs or other such documents which come into your possession
relating to the business of the Company or OSIP, are the property of the Company
or OSIP, as the case may be, and you will deliver them together with any
equipment or other property belonging to the Company or OSIP immediately upon
request and in any event on the termination of your employment and you will not
make or keep any copies or extracts of such documents.       If you make any
discovery or invention or secret process or improvement in procedure (either
alone or with any other person) during your employment which relates to the
business of the Company or OSIP, you shall immediately disclose it in writing to
the Company and it will (except to the extent provided otherwise by Section 39
of the Patents Act 1977) be the absolute property of the Company or OSIP. You
will, on the request and at the expense of the Company, apply or join with the
Company or OSIP, as the case may be, in applying for a patent, registered design
or other appropriate protection in the United Kingdom, the United States or any
other part of the world for any such discovery, invention, process or
improvement and you will execute any documents and do any other things necessary
for vesting absolutely that patent registered design or any other protection and
all right title and interest to it, in the Company or OSIP, as the case may be.
You irrevocably appoint the Company or its designee to be your attorney to
execute and do any such document or thing and generally to use your name for the
purpose of giving the Company and OSIP the full benefit of the provisions of
this clause.       It is mutually agreed that this undertaking shall in no way
affect your right to make use of the general knowledge and skill that you
acquire in the service of the Company or OSIP.   16   COLLECTIVE AGREEMENTS    
  There are no collective agreements applicable to you or which affect your
terms of employment.

 



--------------------------------------------------------------------------------



 



  17   DATA PROTECTION       By signing this statement you acknowledge and agree
that the Company is permitted to hold personal information about you as part of
its personnel and other business records and may use such information in the
course of the Company’s business. You agree that the Company may disclose such
information to third parties (including where such third parties are based
outside the European Economic Area) in the event that such disclosure is in the
Company’s view required for the proper conduct of the Company’s business or that
of any associated company. This Clause applies to information held, used or
disclosed in any medium.   18   HEALTH AND SAFETY       Every employee of the
Company or OSIP, including you, has a legal duty to take reasonable care for the
health and safety of themselves and of other persons who may be affected by
their acts or omissions at work. You must also co-operate with the Company and
OSIP so that the Company and OSIP can discharge their statutory obligations. You
shall not intentionally or recklessly interfere with, or misuse, anything that
is provided in the interests of health, safety or welfare.       You may be
required, in order to enable the Company and OSIP to fulfil their statutory
obligations to undergo periodic medical checks and examinations. You shall be
deemed to have agreed to the results of such checks and examinations being
released to the Company and OSIP.       Further Health and Safety information
can be found on the Company intranet under the sections entitled Health and
Safety and HR Policies.       The Company and OSIP each has a non-smoking policy
that all employees must observe. Failure to observe this policy will result in
disciplinary action.   19   DUTIES       Whilst employed by the Company or OSIP
you must:-

  (a)   during your hours of work devote the whole of your time, attention and
abilities to the business of the Company and OSIP and carry out your duties with
due care and attention;     (b)   not, without the Company’s or OSIP’s prior
written consent, be in any way directly or indirectly engaged or concerned with
any other business or employment whether during or outside your hours of work
for the Company and OSIP;     (c)   use your best efforts to promote and protect
the interests of the Company and OSIP and observe the utmost good faith towards
the Company and OSIP; and

 



--------------------------------------------------------------------------------



 



  (d)   comply with all the Company’s and OSIP’s rules, regulations, policies
and operating procedures from time to time in force. The Company and OSIP each
maintains a section entitled HR Policies on their respective intranets which
include key HR policies and which all employees should regularly review as it is
updated from time to time.

20   TERMINATION OF EMPLOYMENT   20.1   Your employment with the Company shall
end upon the earliest of the following to occur:

(a) Your death;
(b) Upon written notice to you of termination as a result of your Permanent
Disability. “Permanent Disability” means your inability, by reason of any
physical or mental impairment, to substantially perform your duties and
responsibilities hereunder for a period of twenty six (26) weeks in any twelve
(12) month period, as determined by a qualified physician with no history of
prior dealings with you or the Company, as reasonably agreed upon by you (or, if
you are unable to make such selection, by an adult member of your immediate
family) and the Company. Such physician’s written determination of your
Permanent Disability shall, upon delivery to the Company, be final and
conclusive for purposes of this Agreement. The Company agrees not to terminate
your employment where the effect of such termination would be to prevent you
from receiving or continuing to receive Permanent Health Insurance (“PHI”)
benefits in accordance with your entitlement at paragraph 10 hereof provided
there are no other causal factors for such non-eligibility to receive or
continue to receive PHI benefits. In the event of Permanent Disability, if you
are prevented from receiving PHI due to your failure to meet PHI policy criteria
and provided there are no causal factors for such non-eligibility arising from
your act or omission (including without limitation non-disclosure of illnesses
under the PHI policy) (“PHI Non-Eligibility”), the provisions of
Paragraph 20.2(c) shall apply;
(c) Termination of your employment by the Company for “cause” as evidenced by,
and effective upon, delivery by the Company to you of a Notice of Termination
(as defined in paragraph 20.1(g) below). “Cause” shall mean, for purposes of
this Agreement, (i) an act of fraud or embezzlement against the Company or OSIP
or an unauthorized disclosure of Confidential Information (as defined in
paragraph 15 hereof) of the Company or OSIP, in each case which is willful and
results in material damage to the Company or OSIP, (ii) any criminal violation
of the US Securities Act of 1933 or the US Securities Exchange Act of 1934,
(iii) your conviction (or a plea of nolo contendere) of any felony, (iv) your
gross neglect of your duties or your willful and continuing refusal to perform
your duties, provided you have been given written notice of such neglect or
refusal and within thirty (30) days have failed to cure such neglect and
refusal, or (v) your material willful misconduct with respect to the business or
affairs of the Company or OSIP;

 



--------------------------------------------------------------------------------



 



(d) Termination of your employment by you for “good reason” by delivering to the
Company a Notice of Termination (as defined in paragraph 20.1(g) below) not less
than thirty (30) days prior to the effective date of such termination. For
purposes of this Agreement, “good reason” shall mean the occurrence of any of
the events hereinafter set forth which are not cured by the Company or OSIP
within thirty (30) days after the Company or OSIP has received written notice
from you specifying the particular events or conditions which constitute “good
reason”:
     (i) a material reduction in your duties, title, responsibilities,
authority, status, or reporting responsibilities unless you have previously
consented in writing to such reduction (which consent may be given or withheld
in your sole discretion);
     (ii) a material reduction in your base salary;
     (iii) Change of Control (as defined in paragraph 20.3 hereof); or
     (iv) Relocation of your normal place of work to any destination other than
the U.K.
(e) Termination of your employment by the Company “without cause” by delivery by
the Company to you of a Notice of Termination (as defined in paragraph 20.1(g)
below) not less than thirty (30) days prior to the effective date of such
termination. Your termination by the Company shall be considered to be “without
cause” if you are terminated or dismissed by the Company for reasons other than
death, Permanent Disability (as defined in paragraph 20.1(b) hereof) or for
“cause” (as defined in paragraph 20.1(c) hereof).
(f) Termination of your employment by you “without good reason” by delivery by
you to the Company of a Notice of Termination (as defined in paragraph 20.1(g)
below). Your termination of your employment shall be considered to be “without
good reason” unless you resign for “good reason” (as defined in paragraph
20.1(d) hereof).
(g) Any termination by the Company or by you shall be communicated by a written
“Notice of Termination” to the other party hereto. A “Notice of Termination”
shall mean a notice which indicates a termination date and the specific
termination provision in this Agreement relied upon and which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated.

20.2   Payments Upon Termination.

(a) Upon termination of your employment for any reason you will become entitled
to (i) any accrued and unpaid base salary and contractual benefits up to the
date of termination, and (ii) any accrued and unpaid vacation pay up to the date
of termination ((i) and (ii) being collectively referred to as the “Accrued
Compensation”).
The Company reserves the right in its absolute discretion to terminate your
employment immediately or at any time after a Notice of Termination has been
served by either party. Where applicable, the Company also reserves the right to
make a payment in lieu of any notice which may be given by the Company and
stated in such Notice of Termination. Such payment will consist of Accrued
Compensation (as defined in paragraph 20.2(a) hereof) and pay and benefits for
the period to the date on which your notice would otherwise have expired but
excluding any payment for holiday accruing during any such unworked notice
period. For the

 



--------------------------------------------------------------------------------



 



avoidance of doubt, the Company’s right to make a payment in lieu of notice does
not give you a right to receive such a payment in lieu of notice.
The Company may, at its absolute discretion, require you not to attend at work
and/or not to undertake all or any of your duties hereunder during any period of
notice (whether given by the Company or you), provided always that the Company
shall continue to pay your salary and contractual benefits as detailed herein.
For the avoidance of doubt, there is no obligation on the Company to provide you
with any work during any period of notice and you will not be entitled to work
on your own account or on account of any other person, firm or company during
that period.
(b) Upon termination of your employment due to death, in addition to Accrued
Compensation, your estate will become entitled to an amount equal to the bonus
that you would have been entitled to receive for the fiscal year in which the
termination of your employment occurs had you continued to be employed until the
end of such fiscal year, multiplied by a fraction (i) the numerator of which is
the number of days in such fiscal year through to the date on which your
employment terminates and (ii) the denominator of which is 365 (a “Pro-rata
Bonus”).
(c) Upon a termination of your employment (1) by the Company “without cause” (as
defined in paragraph 20.1(e) hereof), (2) by you for “good reason” (as defined
in paragraph 20.1(d) hereof) (including upon a “Change of Control” (as defined
in paragraph 20.3) hereof)), or (3) by the Company where PHI Non-Eligibility
occurs (as defined in paragraph 20.1(b)), in addition to Accrued Compensation,
you will become entitled to (i) a sum equivalent to your base salary for twelve
(12) months following the date of termination, and (ii) your Pro-rata Bonus.
(d) You shall not be required to mitigate the amount of any payment provided for
under this paragraph by seeking other employment or otherwise and no payment
shall be offset or reduced by the amount of any compensation or benefits
provided to you in any subsequent employment. The Company’s obligation to make
the payments provided for in this paragraph and otherwise perform its
obligations hereunder shall not be affected by any circumstances, including,
without limitation, set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against you or others.

20.3   Change of Control. For purposes of this Agreement, a “Change of Control”
shall mean the approval by stockholders of the parent company of the Company,
OSIP (or, in the case of any transaction involving the share capital or the
assets of the Company, the approval by OSIP) of (a) a merger or consolidation
involving OSIP if the stockholders of OSIP, immediately before such merger or
consolidation, do not, as a result of such merger or consolidation, directly or
indirectly, continue to hold a majority of the voting power in the resulting
entity, or (b) an agreement for the sale or other disposition of all or
substantially all of the assets of the Company or (c) any transaction involving
the Company if OSIP does not, as a result of such transaction, continue to hold
a majority of the voting power in the Company or any resulting entity.

 



--------------------------------------------------------------------------------



 



21   Entire Agreement.       This Service Contract is the entire agreement
between the parties as at the date hereof relating to the subject matter hereof
and replaces, supercedes and terminates those earlier agreements between the
parties dated 1st May 2004, 10th October 2003, 13th May 2003 and 1st
February 2003 and those letters between the parties dated 1st February 2003
(regarding payment of UK national insurance) and between you and OSIP dated 1st
February 2003 (regarding obtaining of financing), dated 1st February 2003
(regarding subscription for             shares in the Company) and dated 1st
February 2003 (regarding indemnification for tax in relation to such
subscription for shares). For the avoidance of doubt, the period of employment
between the parties commenced on 1st February 2003 and shall continue until
termination of this Service Contract. If any provision of this Agreement is
judicially or administratively determined to be unenforceable, the provision
will be reformed to most nearly approximate the Parties’ original intent, but
otherwise this Agreement will continue in full force and effect.

I acknowledge receipt of this Service Contract, which sets out the principal
terms of my employment.
I am aware that Employee Handbook and certain Company rules, policies and
operating procedures that will apply to my employment can be obtained on the
Company intranet under the section entitled HR Policies and I am aware that
these may be changed and updated from time to time. I undertake to review these
policies regularly during my employment.
I confirm that I understand and agree to abide by the terms and conditions
contained in this Service Contract and in those rules and policies and operating
procedures that are specifically stated to form part of my Service Contract.
SIGNED by the said DR ANKER LUNDEMOSE  /s/ Dr. Anker Lundemose

         
on
2005      

in the presence of:
Witness  /s/                                          
Full Name                                         
Address                                            
                                                            
Occupation                                        



SIGNED for and on behalf of
PROSIDION LIMITED
by  /s/                              

         
on
2005      

 